Title: From Thomas Jefferson to William H. Cabell, 19 September 1807
From: Jefferson, Thomas
To: Cabell, William H.


                        
                            Sir
                            
                            Monticello Sep. 19. 07.
                        
                        The honble mr Clay, in addressing the within to me, seems not to have recollected that the appointments
                            to command in the militia or volunteer corps were with the state authorities. presuming therefore that I cannot better
                            answer his views than by forwarding his letter to you, I now take that liberty & salute you with great esteem &
                            respect.
                        
                            Th: Jefferson
                            
                        
                    